Citation Nr: 1403267	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-39 894	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for a kidney disability.

4.  Entitlement to service connection for a disability manifested by memory loss.

5.  Entitlement to service connection for an eye disability.

6.  Entitlement to service connection for a disability manifested by blackouts and seizures.

7.  Entitlement to service connection for coronary artery disease.



REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


REMAND

The Veteran served on active duty from June 1977 to June 1980.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a February 2012 statement (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO by way of videoconference.  This was received by the RO that same month, well before the case was transferred to the Board.  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2013).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO by way of videoconference.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

